       Case: 19-30644   Document: 00515082923 Page: 1 Date Filed: 08/20/2019
Case 6:05-cr-60040-RGJ-PJH Document 307 Filed 08/20/19 Page 1 of 2 PageID #: 1582




                     United States Court of Appeals
                                     FIFTH CIRCUIT
                                  OFFICE OF THE CLERK
                                                         
   LYLE W. CAYCE                                                  TEL. 504-310-7700
   CLERK                                                       600 S. MAESTRI PLACE,
                                                                        Suite 115
                        
                                                               NEW ORLEANS, LA 70130

                                 August 20, 2019


  Mr. Tony R. Moore
  Western District of Louisiana, Lafayette
  United States District Court
  300 Fannin Street
  Suite 1167
  Shreveport, LA 71101-0000

         No. 19-30644       USA v. Keith Henderson
                            USDC No. 6:05-CR-60040-1


  Dear Mr. Moore,
  Enclosed is a copy of the judgment issued as the mandate.


                                      Sincerely,
                                      LYLE W. CAYCE, Clerk


                                      By: _________________________
                                      Shea E. Pertuit, Deputy Clerk
                                      504-310-7666
  cc w/encl:
       Ms. Carol Mignonne Griffing
       Case: 19-30644   Document: 00515082924 Page: 1 Date Filed: 08/20/2019
Case 6:05-cr-60040-RGJ-PJH Document 307 Filed 08/20/19 Page 2 of 2 PageID #: 1583




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                               ___________________

                                  No. 19-30644
                               ___________________

  UNITED STATES OF AMERICA,

              Plaintiff - Appellant

  v.                                                 A True Copy
                                                     Certified order issued Aug 20, 2019
  KEITH ROMAN HENDERSON,
                                                     Clerk, U.S. Court of Appeals, Fifth Circuit
              Defendant - Appellee

                             _______________________

                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            _______________________

  CLERK'S OFFICE:
        Under FED. R. APP. P. 42(b), the appeal is dismissed as of August 20,
  2019, pursuant to appellant's motion.


                                      LYLE W. CAYCE
                                      Clerk of the United States Court
                                      of Appeals for the Fifth Circuit


                                      By: _________________________
                                      Shea E. Pertuit, Deputy Clerk

                           ENTERED AT THE DIRECTION OF THE COURT
